Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 11-14, and 16 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johnson (US 2008/0229617) teaches a sole structure having heel, midfoot, and forefoot regions and that is configured to transition between relaxed and plantarflex states.  Johnson further teaches the connecting portion and siped portion, the siped portion having first, second, and third lateral sips in the respective regions as claimed. Bessho (US 2015/0250260) teaches sipes of varying widths and further teaches sipes being triangular-shaped when viewed from a medial or lateral side perspective.  However, neither Johnson nor Bessho teaches a lateral sipe defining a right triangular-shaped void between adjacent ones of the plurality of sole elements when viewed from a medial side perspective or a lateral side perspective. The closest prior art, Bessho, teaches isosceles triangular-shaped sipes, but does not disclosed right triangular-shaped sipes.  Although, right-triangular protrusions on sole structure exist such as in Beneteau (USPN 5,077916), these are structures extending out from the bottom of the sole structure and not sipes that allow for plantarflexion of the sole structure itself.  Accordingly, claims 1-8, 11-14, and 16 are allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732